DETAILED ACTION
The amendment filed 5/23/22 is entered. Claims 1 and 12 are amended. Claim 9 is cancelled. Claims 1-8 and 10-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on 5/23/22 have been fully considered but they are directed to newly amended claims and therefore believed to be answered by and thus moot in view of new grounds of rejections presented below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10, and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curtis, US-20180052320 in view of Fattal, US-20200018886.

In regards to claim 1, Curtis discloses a diffractive waveguide display element (Fig. 85A and 85B; Par. 0171-0172 eyepiece with wavelength-selective reflector) comprising: a waveguide body having a first surface and a second surface opposite to the first surface (Fig. 85A, 8510 waveguide), an out-coupling diffractive optical element on said first surface for coupling light propagating inside the waveguide body out of the waveguide body (Fig. 85A, 8520 grating out couples the light in the waveguide 8510; Par. 0632 gratings outcouple the light in the waveguide), and a narrow-band reflector element (Fig. 85A, 8530 wavelength-selective reflector; Fig. 71; Par. 0634-0637, 0675, 0676 narrow wavelength selective reflector), wherein the reflector element is positioned on said second surface and has laterally non-uniform optical properties (Fig. 85B, 8532 regions; Par. 0675-0676 each region comprises a metasurface optimized at a respective angle of incidence, i.e. non-uniform).
Curtis does not disclose expressly wherein the reflector element is separated from the waveguide body by an air gap or aerogel layer.
Fattal ‘886 discloses a waveguide (Fig. 1, 110 lightguide) with a reflective layer (Fig. 1, 160 reflector layer) separated by a gap (Par. 0088).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the reflector of Curtis can be separated from the waveguide by a gap as Fattal ‘886 discloses. The motivation for doing so would have been “to avoid interference with total internal reflection of the guided light 104 within the light guide 110” (Par. 0088).
Therefore, it would have been obvious to combine Fattal ‘886 with Curtis to obtain the invention of claim 1.
In regards to claim 2, Curtis and Fattal ‘886, as combined above, disclose the reflector element is a single-band reflector element (Curtis Fig. 70, 7026, 7036, 7046 wavelength-selective reflector; Curtis Fig. 71; Curtis Par. 0634-0637, 0675, 0676 narrow wavelength selective reflector for a single band).
In regards to claim 3, Curtis and Fattal ‘886, as combined above, disclose the reflector element is a multi-band reflector element (Curtis Fig. 85A, 8530 wavelength-selective reflector; Curtis Fig. 71; Curtis Par. 0675, 0676 narrow wavelength selective reflector for multiple bands).
In regards to claim 4, Curtis and Fattal ‘886, as combined above, disclose the reflector element has one or more wavelength bands having an FWHM of 50 nm or less, such as 20 nm or less (Curtis Fig. 71, wavelength bands 7144, 7134, and 7124 are less than 50nm).
In regards to claim 5, Curtis and Fattal ‘886, as combined above, disclose the reflector element has a total white light transmittance of at least 50% (Curtis Fig. 71, white light is the wavelength range from 390-700nm as such all light is transmitted except for the bands 7144, 7134, and 7124 shown in Fig 71, which would be over 50% of the light between 390-700nm).
In regards to claim 6, Curtis and Fattal ‘886, as combined above, disclose the reflector element comprises a dielectric multilayer structure, having a stack of alternating layers having different indices of refraction properties (Curtis Fig. 85B, 8532 regions; Curtis Par. 0675-0676 each region comprises a metasurface optimized at a respective angle of incidence, i.e. non-uniform; Curtis Par. 0661 metasurface containing dielectric layers).
In regards to claim 8, Curtis and Fattal ‘886, as combined above, disclose the reflector element is optically insulated from the waveguide body (Fattal ‘886 Fig. 1, 110 lightguide with 160 reflective layer; Fattal ‘886 Par. 0088 separated by a gap).
In regards to claim 10, Curtis and Fattal ‘886, as combined above, disclose the reflector element comprises a plurality of distinct segments positioned laterally adjacent to each other, the segments having different reflectances and/or wavelength characteristics (Curtis Fig. 85B, 8532 regions; Curtis Par. 0675-0676 each region comprises a metasurface with different wavelength and reflectances).
In regards to claim 12, Curtis and Fattal ‘886, as combined above, disclose a see-through display device (Curtis Fig. 85A, eyepiece 8500 for a head mounted display; Curtis Fig. 15 head mounted display), comprising: the diffractive waveguide display element of claim 1 (Curtis Fig. 70, 720, 730, and 740 waveguides), and a narrow-band projector, such as a laser projector or narrow-band LED projector, comprising at least one narrow-band light source having an output wavelength (Curtis Par. 0639 laser light source with a narrow band wavelength), wherein: the projector is configured to couple an image to be displayed into the waveguide body for propagation therein and for further exiting the waveguide body to an eye of a user of the display device (Curtis Par. 0626-0635 image light propagating the waveguides are reflected toward the eye of a user), whereby said exiting is configured to occur partially directly from the out-coupling optical element, which is configured as an out-coupling grating, and partially through reflection from the reflector element (Curtis Fig. 70, 7024, 7034, and 7044 gratings; Curtis Par. 0626-0635 image light propagating the waveguides are reflected toward the eye of a user and outcoupled through gratings).
In regards to claim 13, Curtis and Fattal ‘886, as combined above, disclose a plurality of such display elements stacked on top of each other, wherein each of the elements comprises a reflector element having different reflectance wavelength band corresponding to an output wavelength of a narrow-band light source of the projector (Curtis Fig. 70, 720, 730, and 740 waveguides; Curtis Fig. 70, 7026, 7036, 7046 wavelength-selective reflector; Curtis Fig. 71; Curtis Par. 0634-0637, 0675, 0676 narrow wavelength selective reflector for a single band).
In regards to claim 14, Curtis and Fattal ‘886, as combined above, disclose a head-up display device or head-mounted display device (Curtis Fig. 85A, eyepiece 8500 for a head mounted display; Curtis Fig. 15 head mounted display).
In regards to claim 15, Curtis and Fattal ‘886, as combined above, disclose a head-up display device or head-mounted display device (Curtis Fig. 85A, eyepiece 8500 for a head mounted display; Curtis Fig. 15 head mounted display).
In regards to claim 16, Curtis and Fattal ‘886, as combined above, disclose the reflector element has a total white light transmittance of at least 75% (Curtis Fig. 71, white light is the wavelength range from 390-700nm as such all light is transmitted except for the bands 7144, 7134, and 7124 shown in Fig 71, which would be over 50% of the light between 390-700nm).
In regards to claim 17, Curtis and Fattal ‘886, as combined above, disclose wherein the reflector element comprises a dielectric multilayer structure, having a stack of alternating layers having different indices of refraction (Curtis Fig. 85B, 8532 regions; Curtis Par. 0675-0676 each region comprises a metasurface optimized at a respective angle of incidence, i.e. non-uniform; Curtis Par. 0661 metasurface containing dielectric layers).
In regards to claim 18, Curtis and Fattal ‘886, as combined above, disclose the reflector element comprises a dielectric multilayer structure, having a stack of alternating layers having different indices of refraction (Curtis Fig. 85B, 8532 regions; Curtis Par. 0675-0676 each region comprises a metasurface optimized at a respective angle of incidence, i.e. non-uniform; Curtis Par. 0661 metasurface containing dielectric layers).
In regards to claim 19, Curtis and Fattal ‘886, as combined above, disclose the reflector element comprises a dielectric multilayer structure, having a stack of alternating layers having different indices of refraction (Curtis Fig. 85B, 8532 regions; Curtis Par. 0675-0676 each region comprises a metasurface optimized at a respective angle of incidence, i.e. non-uniform; Curtis Par. 0661 metasurface containing dielectric layers).
In regards to claim 20, Curtis and Fattal ‘886, as combined above, disclose the reflector element comprises a dielectric multilayer structure, having a stack of alternating layers having different indices of refraction (Curtis Fig. 85B, 8532 regions; Curtis Par. 0675-0676 each region comprises a metasurface optimized at a respective angle of incidence, i.e. non-uniform; Curtis Par. 0661 metasurface containing dielectric layers).
Claims 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curtis, US-20180052320 and Fattal, US-20200018886, as combined above in regards to claim 1, in further view of Fattal , US-20170371090.
In regards to claim 7, Curtis and Fattal ‘886, as combined above, do not disclose expressly the reflector element comprises semi-transparent metallic layer, in particular a single layer, such as a layer having a thickness of 20 nm or less.
Fattal ‘090 discloses a waveguide with a selective reflector element comprises semi-transparent metallic layer (Fig. 2A; Par. 0060 the reflective layer contains metallic layer).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art that the wavelength-selective reflector of Curtis and Fattal ‘886 can contain a metallic layer as Fattal ‘090 discloses. The motivation for doing so would have been selective reflective layers are “one or both of dielectric layers and metallic layers” (Fattal ‘090 Par. 0060). 
Therefore, it would have been obvious to combine Fattal ‘090 with Curtis and Fattal ‘886 to obtain the invention of claim 7.
In regards to claim 11, Curtis and Fattal ‘886, as combined above, do not disclose expressly the reflector element contains a first region and a second region downstream of the first region in the propagation direction of light in the waveguide body, and the reflectance of the second region is higher than the reflectance of the first region.
Fattal ‘090 discloses a waveguide with a selective reflector element, wherein the selective reflective layer contains a first region and a second region downstream of the first region in the propagation direction of light in the waveguide body, and the reflectance of the second region is higher than the reflectance of the first region comprises semi-transparent metallic layer (Fig. 2A; Par. 0072 “the angularly selective reflective layer 230 may be modulated as a function of distance along the array of multibeam diffraction gratings 220 or equivalently as a function of distance from the input end of the plate light guide 210. For example, the reflectivity of the angularly selective reflective layer 230 may be modulated to gradually increase along a length of the multibeam diffraction grating array”, wherein each section is a region so the first reflectivity is a first region closes to the input and a second reflectivity is another reflectivity further away from the input).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art that the wavelength-selective reflector of Curtis and Fattal ‘886 can change reflectivity as Fattal ‘090 discloses. The motivation for doing so would have been to compensate for the loss of intensity (Fattal ‘090 Par. 0072). 
Therefore, it would have been obvious to combine Fattal ‘090 with Curtis and Fattal ‘886 to obtain the invention of claim 11.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143. The examiner can normally be reached M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        6/17/22



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622